Luke, J.
C. E. Smith Company, a copartnership, sued the Southern Flour & .Grain Company for the difference between the contract price of certain beet pulp and its price on resale. From the petition it appears that the contract between the parties stipulated for the purchase of beet pulp in bags of eighty-eight pounds each. By general demurrer the defendant presented the contention that the contract sued on was void and illegal, for the reason that it was violative of section 2107. of the Civil Code (1910), requiring that “all concentrated commercial feeding-stuffs shall be in standard-weight bags or packages of fifty, seventy-five, one hundred, one hundred and twenty-five, one hundred and fifty, one hundred and seventy-five, or two hundred pounds each.” Defendant insists that the overruling of its demurrer was error.
1. Where the terms of a contract directly involve the infraction of a civil statute not enacted for the purpose of raising revenue, and such infraction is penalized by a fine, or imprisonment, or both, the contract is void and unenforceable. Conley v. Sims, 71 Ga. 161; Civil Code (1910), § 4251. For the case of a statute enacted for the purpose of raising revenue, see Toole v. Wiregrass Development Co., 142 Ga. 57 (82 S. E. 514).
2. Section 2106 of the Civil Code (1910) is sufficiently broad to include beet pulp as a “concentrated commercial feeding-stuff;” and since the litigants specifically contracted for the sale and purchase of beet pulp in sacks containing 88 pounds, in direct violation of section 2107, and since section 452 of the Penal Code penalizes any violation of the provisions of chapter 3 of the fifteenth title of the Political Code, which includes section 2107, by a fine, or imprisonment, or both, the contract under consideration was void, and the court erred in overruling the defendant’s demurrer. The *54decision in the recent case of Southern Flour & Grain Co. v. Pillsbury Flour Mills Co., 29 Ga. App. 671 (116 S. E. 910), does not conflict with the ruling now made. In that case the violation of the interstate-commerce act was independent of and did not enter into the contracts sued upon; whereas in the instant case the violation of section 2107, supra, was not independent of and did enter into the contract sued upon.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.